DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to because of informalities: 
Claim 10 recites “a minimum distance between the conductive pillars is from 5 μm to 100 μm.” A minimum value should be a number instead of a range. The examiner suggests the claim could be amended as “a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (U.S. Patent No. 10,460,987).
Regarding to claim 1, Liao teaches a method for manufacturing a vertical interconnection structure, comprising:
forming conductive pillars on a first surface substrate (Fig. 1C, element 118; column 4, line 16);
forming a first insulated support layer on the first surface (Fig. 1E, element 120; column 4, lines 43-46), wherein the conductive pillars are located in the first insulated support layer (Fig. 1E), the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond (column 4, lines 42-46, silicon dioxide), and wherein an upper surface a conductive pillar away from the substrate is not covered by the first insulated support layer (Fig. 1E, upper surface conductive pillar 118 is away from the substrate 112 is not covered by the first insulated support layer 118); and
removing the substrate (Fig. 1K, column 9, lines 16-17, substrate 112 is removed).
Regarding to claim 2, Liao teaches the forming the conductive pillars on the first surface of the substrate comprises:
forming a first photoresist layer on the first surface, wherein there are through holes in the first photoresist layer (column 4, lines 12-14);
forming a first conductive material in the through holes of the first photoresist layer to form the conductive pillars (column 4, lines 15-16); and
removing the first photoresist layer located on the first surface (column 4, lines 16-18).
Regarding to claim 6, Liao teaches the forming the first insulated support layer on the first surface comprises:
forming a second insulated support layer on the first surface, wherein the second insulated support layer covers the conductive pillars (column 4, lines 34-37, the insulated support layer 120 before it is thinned down is called a second insulated support layer); and
thinning the second insulated support layer, to make the upper surface that is of the
 conductive pillar and that is away from the substrate exposed, to obtain the first insulated support layer (column 4, lines 56-60, the second insulated support layer is thinned down by chemical mechanical polishing process to obtain the first insulated support layer 120).
Regarding to claim 7, Liao teaches a thickness of the first insulated support layer is the same as a height of the conductive pillar (Fig. 1E, thickness of the first insulated support layer 120 on top of layer 112 is the same as a height of the conductive pillar 118).
Regarding to claim 8, Liao teaches the first insulated support layer is formed through deposition (column 4, lines 51-52, CVD stands for chemical vapor deposition).
Regarding to claim 9, Liao teaches a length-to-diameter ratio of the conductive pillar is greater than 0 and is less than or equal to 20 (Fig. 1C).
Regarding to claim 11, Liao teaches a vertical interconnection structure, wherein the vertical interconnection structure is manufactured by using the following operations:
forming conductive pillars on a first surface of a substrate (Fig. 1C, element 118; column 4, line 16);
forming a first insulated support layer on the first surface (Fig. 1E, element 120; column 4, lines 43-46), wherein the conductive pillars are located in the first insulated support layer (Fig. 1E), the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond (column 4, lines 43-46, silicon dioxide), and wherein an upper surface of the conductive pillar and that is away from the substrate is not covered by the first insulated support layer (Fig. 1E, upper surface conductive pillar 118 is away from the substrate 112 is not covered by the first insulated support layer 118); and
removing the substrate (Fig. 1K, column 9, lines 16-17, substrate 112 is removed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,445,323) in view of Liao et al. (U.S. Patent No. 10,460,987).
Regarding to claim 12, Lin teaches chip packaging method, comprising:
forming conductive pillars on a first surface of a substrate (Fig. 3b, element 130; column 8, line 10);
forming a first insulated support layer on the first surface (Fig. 3c, element 136; column 84, lines 33-35), wherein the conductive pillars are located in the first insulated support layer (Fig. 3c), and wherein an upper surface of a conductive pillar that is away from the substrate is not covered by the first insulated support layer (Fig. 3c, upper surface conductive pillar 130 away from the substrate 102 is not covered by the first insulated support layer 136); 
disposing a first die on a surface of the first insulated support layer that is away from the substrate (Fig. 3b, element 152; column 8, line 61); and
removing the substrate (Fig. 3f, column 9, lines 27-30, substrate 102 is removed).
Lin does not disclose the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond.
Liao teaches the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond (column 4, lines 42-46, silicon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Liao to comprise in the first insulated support layer at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond, in order to obtain the structure in a silicon-compatible fabrication line, thus to reduce manufacturing cost.
Regarding to claim 13, Lin teaches the disposing the first die on the surface that is of the first insulated support layer that is away from the substrate comprises:
forming a first redistribution layer on the surface that is of the first insulated support layer that is away from the substrate, wherein a first metal layer in the first redistribution layer is electrically connected to the conductive pillar (Fig. 3c, column 8, lines 54-56); and
disposing the first die on the surface of the first redistribution layer that is away from the first insulated support layer wherein the first die is electrically connected to the first metal layer (Fig. 3d, column 8, lines 57-63).
Regarding to claim 14, Lin teaches 
disposing a second die on the first surface of the substrate before the conductive pillars are formed on the first surface of the substrate (Fig. 3b, element 132; column 8, lines 15-16); and
forming conductive pillars a surface of the second die that is away from the substrate before the first insulated support layer is formed on the first surface (Fig. 3d, element 148; column 8, line 58).
the disposing a first die on a surface that is of the first insulated support layer that is away from the substrate comprises:
disposing two first dies are spaced apart from each other on the surface that is of the first insulated support layer that is away from the substrate, wherein one of the first dies is connected to some of the conductive pillars and the other first die is connected to the remaining conductive pillars and each of the first dies is electrically connected to at least one conductive pillar located on the surface of the second die (Fig. 3d, two first dies 152 including one die 152 on left side and another die 152 on right side).
Lin does not disclose the conductive pillars located on the surface of the second die are electrically connected to the second die. 
Liao teaches conductive pillars located on the surface of the second die are electrically connected to the second die (Fig. 1E, element 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin in view of Liao to electrically connected the conductive pillars on the surface of the second die to the second die in order to integrate operations among the dies.
Regarding to claim 15, Lin teaches connecting a surface of the first insulated support layer that is away from the first die to a package substrate (Fig. 1, package 100 in Fig. 3f is then connected to package substrate PCB via solder bumps 163).
Regarding to claim 16, Lin teaches
disposing a second redistribution layer a surface of the first insulated support layer that is away from the first die, wherein a second metal layer in the second redistribution layer is electrically connected to the conductive pillar (Fig. 3d, RDL structure including layers 106/112/114); and
connecting the second redistribution layer to a package substrate (Fig. 1, package 100 in Fig. 3f is then connected to package substrate PCB via solder bumps 163 which connects to the second redistribution layer).
Regarding to claim 17, Lin teaches forming a first insulated support layer on the first surface comprises:
forming a second insulated support layer on the first surface, wherein the second insulated support layer covers the conductive pillars (Fig. 3b, the encapsulant 136 before being thinned down is called second insulated support layer); and
thinning the second insulated support layer to make the upper surface of the conductive pillar that is away from the substrate exposed, to obtain the first insulated support layer (Fig. 3c, thinning the second insulated support layer to make the upper surface of the conductive pillar 130 that is away from the substrate exposed, to obtain the first insulated support layer 136).
Regarding to claim 18, Lin teaches a thickness of the first insulated support layer is the same as a height of the conductive pillar (Fig. 3d, thickness of the first insulated support layer 136 on top of layer 114 is the same as a height of the conductive pillar 130).
Regarding to claim 19, Lin teaches a packaged chip, wherein the packaged chip is packaged by using the following operations:
forming conductive pillars on a first surface of a substrate (Fig. 3b, element 130; column 8, line 10);
forming a first insulated support layer on the first surface (Fig. 3c, element 136; column 84, lines 33-35), wherein the conductive pillars are located in the first insulated support layer (Fig. 3c), and wherein an upper surface of a conductive pillar that is away from the substrate is not covered by the first insulated support layer (Fig. 3c, upper surface conductive pillar 130 away from the substrate 102 is not covered by the first insulated support layer 136); 
disposing a first die on a surface of the first insulated support layer that is away from the substrate (Fig. 3b, element 152; column 8, line 61); and
removing the substrate (Fig. 3f, column 9, lines 27-30, substrate 102 is removed).
Lin does not disclose the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond.
Liao teaches the first insulated support layer comprises at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond (column 4, lines 43-46, silicon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Liao to comprise in the first insulated support layer at least one of the following materials: amorphous silicon, polycrystalline silicon, silicon carbide, silicon nitride, boron nitride, silicon dioxide, aluminum nitride, and diamond, in order to make to obtain the structure in a silicon-compatible fabrication line, thus to reduce manufacturing cost.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Patent No. 10,460,987), as applied to claim 1 above, in view of Park et al. (U.S. Patent No. 8,836,142).
Regarding to claim 4, Liao does not explicitly disclose before the forming the first insulated support layer on the first surface, forming a barrier layer wherein the barrier layer covers a surface of the conductive pillar. Park teaches forming a barrier layer wherein the barrier layer covers a surface of the conductive pillar (Fig. 2, element 23; column 4, line 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao in view of Park to form a barrier layer covering a surface of the conductive pillar before the forming the first insulated support layer on the first surface, in order to prevent metal diffusing to the support layer.
Regarding to claim 5, Liao as modified does not disclose before the forming the first insulated support layer on the first surface, forming a dielectric layer on a surface of the barrier layer after the barrier layer is formed. Park teaches forming a dielectric layer on a surface of the barrier layer after the barrier layer is formed (Fig. 2, element 21; column 5, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liao in view of Park to form a dielectric layer on a surface of the barrier layer after the barrier layer is formed, before the forming the first insulated support layer on the first surface, in order to prevent metal diffusing to the support layer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Patent No. 10,460,987), as applied to claim 1 above.
Regarding to claim 10, in Fig. 1E, Liao disclose a distance between the conductive pillars. However, Liao is silent as to a minimum distance. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a minimum distance between the conductive pillars to be from 5 μm to 100 μm in order to prevent electrical shorts due to tolerances of fabrication processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “before the removing the first photoresist layer located on the first surface, the following process is performed at least once: forming a second photoresist layer on a surface of the first photoresist layer that is away from the substrate, wherein through holes of the second photoresist layer are in communication with the through holes of the first photoresist layer; and forming a second conductive material in the through holes of the second photoresist layer, to lengthen the conductive pillars” in combination with the limitations recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828